Citation Nr: 1820306	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and is associated with the record.


FINDING OF FACT

The evidence shows the Veteran's service-connected disabilities have resulted in functional impairments that necessitated the regular aid and attendance of another person to protect the Veteran from the hazards or dangers incident to his daily environment, throughout the entire period of the claim.


CONCLUSION OF LAW

The criteria for SMC on the basis of the need for regular aid and attendance have been met.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran is service-connected at a combined rate of 100 percent disabling for: peripheral vascular disease, bilateral lower extremity at 40 percent disabling for each; coronary artery disease at 30 percent disabling; bilateral cataracts at 20 percent disabling; diabetes mellitus, type II at 20 percent disabling; tinnitus at 10 percent disabling; and peripheral neuropathy in bilateral upper and bilateral lower extremity, each at 10 percent disabling.

The Veteran asserts that his service-connected disabilities, particularly his diabetes with peripheral vascular disease and peripheral neuropathy, require daily aid and assistance.  

In a March 2014 Examination for Regular Aid and Attendance, the examiner noted the Veteran's service connected disabilities, as well as his COPD and emphysema, required the use of oxygen.  The examiner reported that the Veteran was unable to make his own meals, needed help in bathing, medication management, and managing his financial affairs, which was attributed to his COPD and reduced oxygen levels.  With regard to his lower extremity, the examiner noted that they are weak due to bad circulation and low mobility and that his lower body was becoming less able to move every day.

In September 2016 the Veteran was referred from his primary care team to a social worker to determine the level of assistance he needed in his home.  The report concluded that the Veteran was not capable of increased independence in activities of daily living (ADL), instrumental activities of daily living (IADL), or mobility.  The report further noted that the Veteran used a walker or electric wheelchair (scooter) for mobility.  The Veteran was assessed as requiring assistance for ADL and IADL such as meal preparation, bathing, grooming and dressing, using a telephone, transportation, shopping, housework, laundry, and taking his medication (the correct dose at the correct time).  The report concluded that the Veteran met the requirements for home health assistance/homemaker services, "without which, [he] would be placed in a nursing home."

The Veteran and his spouse appeared before the undersigned VLJ in December 2017.  The Veteran's spouse related that she had recently found the Veteran sweating and nodding.  She testified that she immediately checked his blood sugar and it was 32.  She gave him sugar and had to spend two hours monitoring him to make sure he did not slip into a diabetic coma.  She testified that the next day his sugar was 600 and she had to take him to the emergency room.  

The Veteran testified that due to the severity of his diabetes with peripheral neuropathy and vascular disease, he falls quite often and described the bruises he had as a result of those falls. 

The medical evidence and lay statements submitted by and on behalf of the Veteran, to include the testimony of the Veteran's wife at the Board hearing, are consistent with the need for aid and attendance.  As the manifestations of the Veteran's service-connected disabilities, to specifically include his diabetic condition which has the potential to cause a diabetic coma or cause the Veteran to fall,  meet the pertinent requirements and aid and attendance is warranted.  The Board notes that these dangers are present apart from any hazards of his daily environment due to his nonservice-connected COPD, emphysema or use of oxygen. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities require aid and attendance.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds granting of entitlement to SMC based on the need for regular aid and attendance of another person is warranted.


ORDER

Special monthly compensation on the basis of the need for regular aid and attendance is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


